Citation Nr: 1427742	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  11-29 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a bilateral knee disability.

2. Entitlement to a rating in excess of 10 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1990 to November 1990, from November 1992 to July 1995, and from February 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Board previously remanded this case in November 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The opinion and examinations provided for the Veteran's knee claim and lumbosacral strain are inadequate for the purpose of adjudication at this time.  Specifically, the opinion offered by the examiner concerning the Veteran's knee does not adequately consider the Veteran's statements of in-service stress, or wear and tear, on his knee.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has reported flare-ups in back pain, particularly with prolonged lifting or activity.  The examiner should estimate functional limitation during flare-ups, expressed in degrees of lost motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the December 2013 examiner, or another examiner if that examiner is unavailable, to provide an addendum opinion on the Veteran's knee disability.  The examiner should answer the following and provide detailed rationale.

a. Is the Veteran's bilateral knee disability, at least as likely as not, related to repeated stress, wear and tear, on his knees that he reported during service? 

The examiner should provide reasons for each opinion and not reject the Veteran's statements simply because there is no accompanying medical evidence.  If the examiner rejects the Veteran's statements, he/she should explain why.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

2. Then, schedule the Veteran for a VA examination to measure and record the current level of disability in his low back.  All appropriate testing should be done.  The examiner should address the following:

a. Range of motion testing should be conducted and the examiner should note the point at which the Veteran experiences pain, if applicable.  The examiner should also state whether there is any additional loss of function upon repetitive movement, due to factors such as pain, weakness, fatigability, and loss of endurance.  If so, the examiner should indicate the extent of such loss of function, in degrees.  Further, the Veteran has reported flare-ups of pain; estimate any additional loss of function during such periods, expressed in degrees. 

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



